50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary SLEZAK, Plaintiff--Appellant,v.Parker EVATT, Commissioner of South Carolina Department ofCorrections, in his individual and official capacity;Patricia Rainey, Hearing Officer for adjustment committeehearings, in her individual and official capacity;  OfficerBrown, South Carolina Department of Corrections at ManningCorrectional Institution, in his individual and officialcapacity;  Officer Jones, South Carolina Department ofCorrections at Manning Correctional Institution, in hisindividual and official capacity;  David Walker, InmateRepresentative at South Carolina Department of CorrectionsHeadquarters, in his individual and official capacity;Lieutenant Hogan, South Carolina Department of Correctionsat Manning Correctional Institution, in his individual andofficial capacity;  Ricky Harrison, Warden at ManningCorrectional Institution, in his individual and officialcapacity, Defendants--Appellees.
No. 94-7489.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1995.Decided:  March 21, 1995.

Gary Slezak, Appellant Pro Se.  William Henry Davidson, II, Andrew Frederick Lindemann, Ellis, Lawhorne, Davidson, Sims, Morrison & Sojourner, P.A., Columbia, SC, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Slezak v. Evatt, No. CA-93-2931-3-21AK (D.S.C. Nov. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.